Citation Nr: 1521414	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left eye disability.

[The issues of entitlement to an initial evaluation in excess of 30 percent disabling for service-connected post-traumatic stress disorder, whether there is clear and unmistakable error in the August 1994 rating decision, and whether there is clear and unmistakable error in the March 1997 rating decision will be addressed in a separate Board decision under a different docket number.]

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1969, to include a tour of duty in the Republic of Vietnam.  He is the recipient of the Purple Heart, Navy Commendation Medal with "V" Device, and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board remanded the above-listed issue for the issuance of a statement of the case (SOC).  The RO issued an October 2014 SOC addressing the issue and the Veteran timely filed a substantive appeal.  Therefore, the Board may consider the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board must ensure compliance with remand orders); 38 C.F.R. §§ 20.200 and 20.202 (a timely substantive appeal is necessary to perfect an appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further development and readjudication.  

As an initial matter, the October 2014 SOC refers to "electronic review" of VA treatment records covering the period from November 12, 2013, to October 22, 2014, including, of particular relevance, an October 2014 eye examination.  The RO may not simply review relevant VA treatment records, but must associate them with the claims file.  See, generally, 38 C.F.R. § 3.159.  If a matter is appealed, as this claim was, the Board must have access to the relevant VA treatment records in order to fairly decide the merits.  See id.; 38 C.F.R. § 19.37(b) ("Additional evidence received by the agency of original jurisdiction...will be forwarded to the Board if it has a bearing on the appellate issue or issues").  Importantly, the Board is not able to access VA treatment records unless they are associated with the paper or electronic claims file ("Virtual VA" or "VBMS").  The failure to associate relevant treatment records with the claims file requires a remand.  38 C.F.R. § 3.159.

In addition, the Board finds persuasive the argument of the Veteran's representative that the matter must be remanded for further development.  See March 2015 Appellant's Brief.  Briefly, the VA treatment records that are available for the Board's review include records of eye examinations that document a left eye disability that may be the result of prior trauma to the left eye.  See, e.g., January 2013 VA Comprehensive Eye Exam ("Macular scar OS with reduced acuity."); December 2011 VA Comprehensive Eye Exam ("Hx of degeneration of macula OS - aware of condition 25-28 yrs...does have waviness/blur in immediate central field"; "Maculopathy OD:  likely traumatic rather than age-related based on:  appearance, non-progression, duration of condition, monocular, and Hx of TBI."); June 2006 Private Optometry Note ("Old scar OS.").  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The evidence of record establishes an in-service event, a current left eye disability, and a possible nexus, but is not sufficient to decide the claim.  For example, the reference to "Maculopathy OD" in the December 2011 VA progress note is, for purposes of this remand, ambiguous regarding the affected eye and whether the etiology of the condition was an in-service trauma.  In this one sentence the optometrist, who elsewhere only refers to left eye (OS) macular problems, identifies the right eye (OD) as the affected eye and indicates it is "likely" due to trauma based partly on a history of TBI.  The Board need not resolve this factual issue now, but the record as a whole at least indicates that the macular scarring in the left eye may be associated with an in-service trauma.  McLendon, 20 Vet. App. at 85-86.

The Veteran's representative has also raised the possibility of secondary service connection due to the effects of medication for service-connected disabilities.  See March 2015 Appellant's Brief (identifying potentially supportive medical evidence in the record); 38 C.F.R. § 3.310; see also May 2013 VA Examination (TBI) ("blurry vision at times").  The VA eye examiner should address the issues relevant to this theory as well as those relevant to his claim of direct service connection.  See, e.g., 38 C.F.R. § 19.9(b) (noting importance of addressing "all claims reasonably raised by the record").

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, including records from the Berkley VA Medical Center for the period November 13, 2013, to the present.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left eye disability, if any.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be provided to the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Identify each of the Veteran's current left eye disabilities.

b.  For any diagnosed left eye disability identified in (a), is it at least as likely as not (probability of at least 50 percent) that the disability either began during or was otherwise caused by his military service?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current left eye disability is caused by any of the Veteran's service-connected disabilities including medication used to treat those service-connected disabilities?

d.  If the examiner provides a negative response to (c), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current left eye disability is aggravated by any of the Veteran's service-connected disabilities including medication used to treat those service-connected disabilities?

Note:  Aggravation means any increase in the severity of an existing nonservice-connected disability (in this case, a left eye disability), that is proximately due to or the result of the service-connected disability (TBI) or medication for those disabilities (e.g. pain medication prescribed for service-connected disabilities) and not due to the natural progress of the nonservice-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for a left eye disability.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

